Title: From George Washington to Robert Carter, 24 February 1787
From: Washington, George
To: Carter, Robert



Sir,
Mount Vernon 24th Feb: 1787

The Gentleman who does me the honor of presenting this letter to you, is the Reverend Mr Griffith, with whom I have had

a long acquaintance. As he has some business to transact with you, or proposion to make, I beg leave to introduce him to your civilities, and to yr attention as a Gentleman of worth and of very respectable character.
My Compliments if you please to Mrs Carter. I am Sir yr most Obedt Hble Se⟨vt⟩

Go: Washington

